                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 BARRY W. MATLOCK,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-1007-JD-MGG

 PORTER, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Barry W. Matlock, a prisoner without a lawyer, filed an amended complaint

alleging essentially the same claims as his original complaint, although he has now

named additional defendants. Matlock alleges that Officer Porter made racially

derogatory comments, he complained about Officer Porter’s behavior, and he was

retaliated against for making that complaint and filing this lawsuit by various other

members of the staff at Westville Correctional Facility. A filing by an unrepresented

party “is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits of a

prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.
       Matlock again alleges that, on November 3, 2018, Officer Porter made racially

derogatory comments to him. Under the Eighth Amendment, prisoners cannot be

subjected to cruel and unusual punishment. See Farmer v. Brennan, 511 U.S. 825, 833-34

(1994). “An Eighth Amendment claim based on the infliction of psychological pain on

an inmate requires (1) objectively, sufficiently serious misconduct, and, (2) subjectively,

an intent to wantonly inflict psychological pain for no legitimate purpose.” Snow v. List,

No. 11-CV-3411, 2014 WL 1515613 * 1 (C.D. Ill. April 17, 2014)(citing Calhoun v. DeTella,

319 F.3d 936, 939 (7th Cir. 2003)). Standing alone, “[t]he use of derogatory language,

while unprofessional and deplorable,” is not serious enough to violate the Constitution.

DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000). Matlock has alleged only the use of

derogatory language. He has not detailed any privileges he was denied during this

encounter with Officer Porter. Therefore, while indeed offensive behavior, he has not

described circumstances so severe as to implicate the Eighth Amendment, and this

allegation does not state a claim.

       Matlock filed complaints about Officer Porter’s behavior with several

individuals. After filing those complaints, Mr. Sonnenberg moved Matlock from his

two-man cell to a four-man cell. Matlock found this distressing because he suffers from

Post-Traumatic Stress Disorder and this transfer was contrary to the recommendation of

a mental health worker that he not be placed in a cell with more than one other

individual. Furthermore, Mr. Sonnenberg and Warden Sevier had him removed from

his job with Pen Products. He believes both these changes were made in retaliation for

complaining about Officer Porter. “To prevail on his First Amendment retaliation claim,


                                             2
[Matlock] must show that (1) he engaged in activity protected by the First Amendment;

(2) he suffered a deprivation that would likely deter First Amendment activity in the

future; and (3) the First Amendment activity was at least a motivating factor in the

Defendants’ decision to take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866

(7th Cir. 2012) (quotation marks and citations omitted). Here, while Matlock’s

allegations are sparse, he will be permitted to proceed on his retaliation claims against

Mr. Sonnenberg and Warden Sevier.1

        Matlock also alleges that several defendants threatened him because he

complained about Sgt. Porter. His allegations are nearly identical to those in his earlier

complaint. On November 7, 2018, Sgt. Franklin told Matlock that he heard that Matlock

was messing with his friend Officer Porter, that he did not like for people to mess with

his friends, and that “Westville can be a dangerous place and bad thing[s] can happen

to people like Matlock.” (ECF 23 at 4.) On November 10, 2018, Sgt. Flakes referenced the

complaint Matlock filed against Porter and indicated that “she has friends that are Vice

Lords and they knew how to deal with people like Matlock.” (Id.) On November 14,

2018, Sgt. Mottshagen indicated that she heard that Matlock was causing trouble by

filing complaints against staff, and she indicated that “it would be a shame if Matlock

needed help and Sgt. Mottshagen turned her back and let harm come to Matlock.” (Id.)

On November 17, 2018, Sgt. Yancey reminded Matlock of a brutal attack on inmates at



          1 Matlock further alleges that Mrs. Gann, the wife of Deputy Warden Gann, tried to move him to

a housing unit where the gang members that had threatened him were located, in retaliation for naming
her husband in this lawsuit. Another officer intervened, and the move did not occur. This does not state a
claim because Matlock did not suffer a deprivation that would likely deter future First Amendment
activity.


                                                    3
Indiana State Prison, and he said, “that’s what happens to inmates who mess with his

brothers and sisters in blue.” (Id. at 5.) On November 26, 2018, Sgt. Collier indicated that

she “would make Matlock pay dearly” if he did not stop messing with Officer Porter.

(Id.) He further indicated that he has family that are Vice Lords, and “he could and

would put them on Matlock.” (Id.) On December 6, 2018, Matlock was surrounded by

eight members of the Vice Lords gang and told that he needed to drop his claims

against Officer Porter or he “could and would be beaten and or stabbed.” (Id.) Sgt.

Collier then told Matlock on December 30, 2018, that he had not forgotten him. (Id. at

12.) These allegations state a claim of retaliation against Sgt. Collier, Sgt. Flakes, Sgt.

Yancy, Sgt. Mottshagen, and Sgt. Franklin. While in his earlier complaint Matlock

sought only injunctive relief, he now seeks both injunctive relief and monetary

damages. Therefore, he will be permitted to proceed against these defendants in their

individual capacity for monetary damages and in their official capacities for injunctive

relief.

          Matlock has shared information about both Officer Porter’s inappropriate

comments and the threats that resulted with Deputy Warden Gann, Warden Sevier,

Deputy Commissioner James Basinger, Commissioner Robert Carter, Governor Eric

Holcomb, and Complex Director Jessica Rain. None of these individuals has provided

him with any relief. Matlock’s allegations are troubling, as is the failure of prison

officials to take action to protect him, but no physical harm has come to Matlock as a

result of that inaction. Fear of an attack that does not occur does not state a claim for

monetary damages. See Doe v. Welborn, 110 F.3d 520, 523–24 (7th Cir. 1997)(“An


                                               4
allegation that prison officials exposed a prisoner to a risk of violence at the hands of

other inmates does not implicate the Eighth Amendment’s Cruel and Unusual

Punishments Clause.”(internal quotation marks and citation omitted)). Furthermore,

“’no prisoner is entitled to insist that one employee do another’s job,’ and the division

of labor is critical to the efficient functioning of the organization.” Aguilar v. Gaston-

Camara, 861 F.3d 626, 633 (7th Cir. 2017)(quoting Burks v. Raemisch, 555 F.3d 592, 594 (7th

Cir. 2009). As the Seventh Circuit explained in Burks:

        The division of labor is important not only to bureaucratic organization
        but also to efficient performance of tasks; people who stay within their
        roles can get more work done, more effectively, and cannot be hit with
        damages under §1983 for not being ombudsmen. [The] view that everyone
        who knows about a prisoner’s problem must pay damages implies that [a
        prisoner] could write letters to the Governor of Wisconsin and 999 other
        public officials, demand that every one of those 1,000 officials drop
        everything he or she is doing in order to investigate a single prisoner’s
        claims, and then collect damages from all 1,000 recipients if the letter-
        writing campaign does not lead to better medical care. That can’t be right.
        The Governor, and for that matter the Superintendent of Prisons and the
        Warden of each prison, is entitled to relegate to the prison’s medical staff
        the provision of good medical care.

Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). Likewise, Matlock cannot hold

everyone that knew he feared for his safety liable. Matlock will, however, be permitted

to proceed against Warden Sevier in his official capacity, requiring that Warden Sevier

provide Matlock with adequate protection as required by the Constitution.2



        2  While Matlock alleges that the harassment has not stopped, and things have continued to get
worse (ECF 23 at 11, 15), he does not provide details of any specific threats after December 30, 2018. On
December 31, 2018, Matlock indicated that “he was not in danger with any offenders on the dorm, and
that his issue is with custody staff on another bracket.” (ECF 23-1 at 3.) Matlock is being permitted leave
to pursue an injunctive relief claim, but the amended complaint does not provide a basis for granting a
preliminary injunction. “[A] preliminary injunction is an extraordinary and drastic remedy, one that
should not be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek


                                                     5
         For these reasons, the court:

        (1) GRANTS Barry Wade Matlock leave to proceed against Mr. Sonnenberg,

Warden Sevier, Sgt. Collier, Sgt. Flakes, Sgt. Yancy, Sgt. Mottshagen, and Sgt. Franklin in

their official capacity for injunctive relief to cease retaliating against him for exercising

his First Amendment rights;

        (2) GRANTS Barry Wade Matlock leave to proceed against Mr. Sonnenberg,

Warden Sevier, Sgt. Collier, Sgt. Flakes, Sgt. Yancy, Sgt. Mottshagen, and Sgt. Franklin in

their individual capacity for monetary damages for retaliating against him for exercising

his First Amendment rights;

        (3) GRANTS Barry Wade Matlock leave to proceed against Warden Sevier in his

official capacity for injunctive relief to provide adequate protection from members of the

prison staff and Vice Lords that have threatened him, as required by the Eighth

Amendment;

        (4) DISMISSES all other claims pursuant to 28 U.S.C. § 1915A;

        (5) DISMISSES Sgt. Porter, Mrs. Gann, Governor Eric Holcomb, Commissioner

Robert Carter, Deputy Commissioner James Basinger, Deputy Warden Kenneth Gann,

and Complex Director Jessica Rain pursuant to 28 U.S.C. § 1915A;




v. Armstrong, 520 U.S. 968, 972 (1997). To obtain a preliminary injunction, the moving party must show (1)
he will suffer irreparable harm before the final resolution of his claims; (2) available remedies at law are
inadequate; and (3) he has a likelihood of success on the merits. See BBL, Inc. v. City of Angola, 809 F.3d
317, 323–24 (7th Cir. 2015). If Matlock believes he can meet this standard, he may file a motion for a
preliminary injunction without filing an amended complaint.


                                                     6
         (6) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Mr. Sonnenberg, Warden Sevier, Sgt. Collier, Sgt. Flakes, Sgt. Yancy, Sgt.

Mottshagen, and Sgt. Franklin at the Indiana Department of Correction with a copy of

this order and the amended complaint (ECF 23) as required by 28 U.S.C. § 1915(d);

         (7) ORDERS, pursuant to 42 U.S.C. §1997e(g)(2), that Mr. Sonnenberg, Warden

Sevier, Sgt. Collier, Sgt. Flakes, Sgt. Yancy, Sgt. Mottshagen, and Sgt. Franklin respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only

to the claims for which the plaintiff has been granted leave to proceed in this screening

order.

         SO ORDERED on February 20, 2019

                                                /s/JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            7
